Lumpkin, P. J.
1. A person who is neither a party to,a case, nor interested therein, is a competent witness, on the trial thereof, for all purposes. The witness whose competency was questioned in this case, on the ground that his testimony related solely to transactions between himself and the deceased husband of the plaintiff, was properly allowed to testify concerning the same.
Argued March 24,
Decided April 20, 1899.
Complaint. Before Judge Fite. Murray superior court. April 4, 1898.
J. J. Bates and R. J. & J. McCamy, for plaintiff in error.
Jones, Martin & Jones and C. N. King, contra.
2. In view, however, of the evidence appearing in the record and upon consideration of the ground of the motion for a new trial relating to newly discovered evidence, there was no abuse of discretion in granting a second new trial. Judgment affirmed.

All the Justices concurring.